Case 4:19-cv-11093-TSH Document 69-2 Filed 06/11/20 Page 1of1

Verification of PAUL JONES Sur-reply to defendants reply
Certification of Affidavit and or declaration
STATE OF MASSACHUSETTS

Plaintiff, Paul Jones, states as follows

I am the Plaintiff in this civil proceeding.

I believe that this Response to defendant MART repy to plaintiff Rule 56(f) /(D) is well-
grounded in fact and warranted by existing
law or by a good faith argument for the extension, modification or law.

I believe that this response is not interposed for any improper purpose, such as to harass any
Defendant(s), cause unnecessary delay to any Defendant(s), or create a needless increase in the
cost of litigation to any Defendant(s), named in this Complaint. I have filed this Sur-reply in
good faith and solely for the purposes set forth in it.

The plaintiff has reviewed the Sur-reply made under oath of which the plaintiff has personal
knowledge, the plaintiff knows or believes them to be true, Pursuant to 28 U.S.C. § 1746(2), I,
Paul Jones, hereby declare (or certify, verify or state) under penalty of perjury that the foregoing
pleading is true and correct.

Paul Jones /s/ Paul Jones
572 Park Street
Stoughton, Ma 02072

PJ22765(@gmail.com
June 10, 2020

11
